DISMISS and Opinion Filed January 27, 2020




                                        S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00988-CR
                                     No. 05-18-00989-CR
                                     No. 05-18-00990-CR
                                     No. 05-18-00991-CR

                             ANDREW VASQUEZ JR, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F-1756140-U, F-1756141-U, F-1810047-U, F-1810048-U

                             MEMORANDUM OPINION
                          Before Justices Bridges, Molberg, and Carlyle
                                   Opinion by Justice Bridges
       Before the Court are appellant’s motions to dismiss his appeals, signed by appellant and

his attorney. We grant the motions. See TEX. R. APP. P. 42.2(a).

       We dismiss the appeals.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
180988F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ANDREW VASQUEZ JR, Appellant                      On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00988-CR        V.                      Trial Court Cause No. F-1756140-U.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Carlyle participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 27, 2020.




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ANDREW VASQUEZ JR, Appellant                     On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00989-CR       V.                      Trial Court Cause No. F-1756141-U.
                                                  Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                     Justices Molberg and Carlyle participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 27, 2020




                                            –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ANDREW VASQUEZ JR, Appellant                     On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00990-CR       V.                      Trial Court Cause No. F-1810047-U.
                                                  Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                     Justices Molberg and Carlyle participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 27, 2020




                                            –4–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ANDREW VASQUEZ JR, Appellant                     On Appeal from the 291st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00991-CR       V.                      Trial Court Cause No. F-1810048-U.
                                                  Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                     Justices Molberg and Carlyle participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered January 27, 2020




                                            –5–